Citation Nr: 0949001	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1971.

This matter came before the Board of Veterans' Appeals on 
Appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) St. Louis, Missouri Regional Office 
(RO).  The claim later came under the jurisdiction of the RO 
in St. Petersburg, Florida.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2005.  In a decision of March 2006, 
the Board reopened the claim for PTSD and remanded the matter 
for additional development of evidence.  The case has now 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's DD 214 reflects that he had service in Vietnam.  
His military occupational specialty in the United States 
Marine Corps was Field Radio Operator.  The Veteran's service 
record entries reflect that he served onboard the USS 
Cambria, LPA 36, from March 1969 to August 1969.  He arrived 
in Vietnam on October 31, 1969.  He left February 25, 1970.  
He was later transferred to Da Nang and served in Vietnam 
from October 1969 to February 1970.  He later arrived in 
Okinawa in March 1970, and was there until June 1970.  He 
served as a field radio operator during his service in 
Vietnam.  The DD 214 and other service personnel records do 
not contain any references to engaging in combat.  

The Veteran submitted a stressor statement in December 2000 
in which he listed several anecdotal events.  He reported 
that a friend had shot a Vietnamese civilian in October 1969, 
and another friend had struck a civilian with a rifle butt.  
He also reported that he had been both physically and 
sexually assaulted during service.  He further reported that 
he may have killed a monk while on guard duty.  The RO denied 
that claim in August 2001, noting that although the Veteran 
had been diagnosed with PTSD, he had not submitted stressors 
that were capable of verification as there were no dates, 
names or units listed.

In July 2002, the Veteran reported that his stressors 
included a rocket attack, perimeter guard duty, a physical 
assault by a Marine, a sexual assault by a Marine, and 
witnessing the killing of a civilian.  He stated that all 
these events happened between October 1969 and December 1969.  
The Veteran also provided additional information regarding 
his stressors.  He identified his unit as Communications 
Company, 5th Communications Battalion, 3rd Marine Division 
outside of Da Nang.  

The Veteran provided additional information regarding his 
previously claimed stressors at his January 2004 RO hearing.  
The Veteran also described an additional stressor of being in 
a Quonset hut during a rocket attack and a hut near his was 
struck.  He also testified regarding an event that took place 
in Japan where several people were killed.  He said the event 
took place at Camp Fuji.  The Veteran further related that 
the ship he was on was involved in a collision during the 
night while cruising in the Mediterranean Sea. 

The RO attempted to obtain morning reports for the USS 
Cambria to verify the collision but was unsuccessful.  

The Veteran also testified regarding his stressors at his 
hearing in September 2005 before the undersigned Veterans Law 
Judge.  The Veteran said that he was subject to a rocket 
attack while assigned to an air base at Da Nang.  He thought 
the event occurred between October and December 1969.

The Veteran submitted an excerpt from an Air Force 
publication, Air Base Defense in the Republic of Vietnam, 
1961-1973.  The excerpt showed that the Da Nang Air Force 
base was attacked and struck by rockets/mortars on December 
12, 1969.  An aircraft was damaged.  No personnel causalities 
were reported.  The Board notes that it is unclear that the 
Veteran's unit was at that location.  

The Veteran further alleged that he was the subject of a 
physical attack by white Marines/soldiers because of his 
friendship with African-Americans.  He said this attack was 
not reported.  The Veteran said that he was sexually 
assaulted one evening.  He testified regarding the 
circumstances of the assault in January 2004.  The Veteran 
said that he did not report this assault.  Finally, the 
Veteran described a racial incident that resulted in the 
deaths of three service personnel at Camp Fuji in 1970.  

The Veteran has also provided information regarding a ship 
collision while he was deployed on the USS Cambria.  
Information obtained from the Internet shows that the ship 
was involved in a collision with the USS Shadwell (LSD 15), 
approximately July 8, 1969, near Malta.  The service records 
show the Veteran to be on the ship at that time.  In the 
previous remand, the Board noted that a search for deck log 
entries pertaining to the collision should be conducted.  

The Board also mentioned in the previous remand that the 
Veteran had given information regarding the deaths of three 
service personnel that should be capable of verification.  He 
said this occurred at Camp Fuji in 1970.  His service 
personnel records reflect that he was at Camp Fuji from 
September 1970 to October 1970.  

The Board previously remanded the case or the purpose of 
attempting to verify some of the claimed stressors.  
Significantly, however, the requested development was only 
partially completed.  The prior remand instructed that the RO 
should prepare a summary of all the claimed stressors that 
have been reported.  The RO was then to prepare a request to 
the Marine Corps University Archive, or the U. S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
Center for Unit Records Research (CURR)), or both, as 
appropriate, citing to the Veteran's claimed units, events at 
that unit and dates.  

In March 2007, the AMC wrote to the Marine Corps Historical 
Center (MCHC) and requested confirmation of the claimed 
incident of sexual assault.  In response, the MCHC advised 
the AMC by letter in April 2007 to check the Marine Corps 
Command Chronologies available through the Virtual VA 
website.  It was also noted that the office held no personnel 
records or records related to criminal investigations.  For 
those, the MCHC referred the AMC to the national Personnel 
Records Center and the National Archives Record Groups 127.  

In December 2008, the AMC contacted the NPRC and requested 
morning reports for the period from December 1, 1969, to 
March 1, 1970, for HQ company, 5th Comm Batt, Marine Div, for 
an incident where black marines killed white marines.  The 
NPRC responded that Morning Reports did not exist for Navy 
and Marine Corps.  

In March 2009, the AMC wrote to the MCHC and requested 
verification of the same incident.  No time frame was 
provided in the request letter.  Subsequently, in June 2009, 
the AMC wrote to the Headquarters USMC Personnel Management 
Support Branch and made the same request.  

In September 2009, the Headquarters, USMC Personnel 
Management Support Branch replied that the request was being 
returned for appropriate action through the VA PIES.  It was 
noted that according to procedures established by VA, all VA 
request for military personnel and medical information should 
be initiated through the Personnel Information Exchange 
Systems or through the Defense Personnel Records Image 
Retrieval system.  Apparently no additional action was taken 
by the AMC.  

The MAC subsequently received a letter from the United States 
Marine Corps Education Command, Marine Corps University.  The 
letter was signed by the head of the Archives and Specials 
Collections Branch.  It was stated that the request dated in 
July 2009 [for information regarding the racially motivated 
killings] had been forwarded to that office.  It was further 
stated, however, that they were unable to research that 
request because the request did not include a date of the 
incident involving HQ company, the Communications battalion.  
It was noted that if such information were to be forwarded, 
they would search their holdings of command chronologies to 
determine if they had reports which related to that unit.  

Again, no additional action was taken by the AMC.  The case 
was subsequently certified to be returned to the Board.  
Then, in October 2009, a letter dated in October 2009 from 
the National Personnel Records Center was received, stating 
that the NPRC no longer honored requests received directly 
from the VA, and that all requests must be submitted through 
the PIES system.     

In reviewing the foregoing attempts at confirming stressors, 
the Board notes that the AMC did not attempt to verify all of 
the stressors which had been suggested by the Board in the 
previous remand.  In addition, the AMC did not adequately 
follow up with respect to additional actions suggested by the 
NPRC and the Marine Corps.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that in June 2005 the Director of the VA 
Compensation and Pension Service issued Fast Letter 05-08, 
pertaining to PTSD claims based on stressors experienced 
during service in the Marine Corps.  This letter directs that 
in situations where the RO is unable to verify the Veteran's 
alleged stressors thorough Virtual VA or official military 
web sites, the RO must request confirmation from the Marine 
Corps University Archive before denying service connection.

Finally, the Board notes that in a deferred rating action 
dated in July 2009, it was stated that a stressor had been 
confirmed.  However, that it is unclear as to exactly which 
stressor (if any) was consider to have been confirmed.  In 
addition, the Veteran was subsequently afforded a VA PTSD 
examination; however, there is no indication that the AMC 
prepared a report of the stressor which had been verified, 
along with instructions for the VA examiner to consider only 
the stressor which had been verified (as had been required by 
the Board's previous remand in March 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should prepare a summary of 
all the claimed stressors that have been 
reported.  The AMC should attempt to 
verify the stressors described above 
through Virtual VA.  If these stressors 
cannot be verified by those means, the 
AMC should then prepare a request to the 
Marine Corps University Archive, or the 
U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)), or 
both, as appropriate, citing to the 
Veteran's claimed units, events at that 
unit and dates in accordance with the 
guidance contained in VBA Fast Letter 05-
08.  The RO should follow up with any 
other agencies if indicated.  

2.  Following the above, the AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.

3.  If the AMC finds that the Veteran has 
a verified stressor, he should be 
scheduled to undergo a VA psychiatric 
examination.  The AMC must provide the 
examiner with the report of the verified 
stressor or stressors described above, if 
any, and the examiner must be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner is 
requested to review the records on file 
and specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of the 
examination should include complete 
rationale for all opinions expressed.

4.  After completing any additional 
necessary development, the AMC should re-
adjudicate the issue on appeal.  If the 
disposition of the claim remains 
unfavorable, the AMC should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


